DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2021 has been entered.
Claims 1, 2, 6-9, 12 and 14 are pending and being examined.

Response to Amendment
The previous rejection of Claim(s) 1-6, 8, and 9, under 35 U.S.C. 103 as obvious over CN 102040805 A to Yang et al. (hereinafter Yang) and in view of US 2012/0172493 A1 to Dettloff et al. (hereinafter Dettloff) are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claims 1-6, 8, and 9, under 35 U.S.C. 103 as being unpatentable over US 2008/0200589 A1 to Hubschmid (hereinafter Hubschmid) in view of US 2012/0172493 A1 to Dettloff et al. (hereinafter Dettloff) are withdrawn in light of the Applicant’s amendments.

The previous rejection of Claim 7 under 35 U.S.C. 103 as being unpatentable over Yang in further view of Dettloff as applied to claim 1 above, and further in view of US 2015/0094400 A1 to Zheng et al. (hereinafter Zheng) are withdrawn in light of the Applicant’s amendments.
The previous rejection of Claim 7 under 35 U.S.C. 103 as being unpatentable over Hubschmid in further view of Dettloff as applied to claim 1 above, and further in view of US 2015/0094400 A1 to Zheng et al. (hereinafter Zheng) are withdrawn in light of the Applicant’s amendments.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as obvious over US 217/0267809 A1 to Meyer et al. (hereinafter Meyer) and in view of US 2012/0172493 A1 to Dettloff et al. (hereinafter Dettloff).

Regarding claims 1, and 2, Meyer teaches a curable epoxy resin composition comprising at least one epoxy resin compound and an amine hardener system comprising a blend of i) a first amine hardener comprising at least one cycloaliphatic amine, and ii) a second amine 
Using the above teachings, if there is 20 parts of amine hardener system with 80 parts of epoxy resin, the polyetheramine would be used in an amount of 0.2-3 wt% based on the total of the cycloaliphatic amine, polyetheramine and epoxy resin and the cycloaliphatic amine would be used in an amount of 2-10 wt% based on the total of the cycloaliphatic amine, polyetheramine and epoxy resin, which demonstrates the amounts overlap and meet the claimed amount ranges. (See MPEP 2144.05, “where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”).
Meyer further teaches the composition may optionally contain fillers, flame retardants, and mixtures thereof, (para 67).
Meyer also teaches the above epoxy resin composition is used in the field of winding applications (See abstract) and composite pressure vessels (para 81), and for adhesives, coatings and composites (para 79) having good properties of flexibility, chemical resistance, 
In regard to the “consisting of…” limitation, the transitional phrase "consisting of" excludes any element…or ingredient not specified in the claim.” See MPEP 2111.03. In this case, the epoxy resin composition of Meyer meets the claimed resin composition since it only has the claimed component (a), (b), (c) and (d). (See above of Meyer).
Meyer does not explicitly teach subjecting the epoxy resin composition to an APG process.
However, Dettloff teaches a curable composition comprising an epoxy resin composition, at least one alkanolamine curing agent and at least one styrenated phenol (para 7-12), used in the field of reinforcement materials, structural composite applications (para 16), windmill blades (para 68) which can be processed by filament winding (para 67), which is the same field of epoxy composites that can be made by filament winding as cited above in Meyer Dettloff also teaches in Table VI, examples 3 and 4, a bisphenol A diglycidyl ether (DER 383), Jeffamine D230, isophorone diamine, an alkanolamine and a styrenated phenol (para  86), which is using similar and compatible components as cited above in Meyer. Dettloff further teaches that processes used to produce cured composites include filament winding, casting, impregnation, automatic pressure gelation (APG), VARTM, or the like (para 64). This teaching demonstrates to one skilled in the art that APG is a known process in the art that is suitable for casting/curing epoxy resin composites. 

Meyer also does not teach the one or more fillers listed in claim 1.
However, Dettloff teaches one or more additives can be included in epoxy resin composition and that conventional additives found in epoxy resin systems include fillers such as silica, talc and mica (para 55). This demonstrates to one skilled in the art that the fillers such as silica, talc and mica are known suitable and conventional fillers that are used in epoxy resin systems.
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to include the one or more fillers cited in Dettloff in the epoxy resin composition of Meyer because Dettloff teaches the same field of use of epoxy resin compositions for composites, using similar and compatible components for structural composites as cited above in Meyer, and Dettloff teaches one or more additives can be included in epoxy resin composition and that conventional additives found in epoxy resin 
Regarding the “for the preparation of insulation systems…” this is a recitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In this case, the combination of Meyer and Dettloff teaches each and every component of the claimed composition and Meyer further teaches that cured composite with the composition will have good mechanical properties such flexibility, chemical resistance, impact resistance (para 75), and produces a mold with high glass transition temperature (para 78) and max thermal/mechanical properties (para 74). Thus, one skilled in the art would reasonably expect for the composition composite formed by APG cited above in the combination of Meyer and Dettloff would be able to be used for insulation systems because the combination of Meyer and Dettloff teaches each and every component of the claimed composition and Meyer further teaches that cured composite with the composition will produces a mold with high glass transition temperature (para 78) and max thermal/mechanical properties (para 74).

Claim 6-8 and 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer in further view of Dettloff as applied to claim 1 above, and further in view of US 2015/0094400 A1 to Zheng et al. (hereinafter Zheng).

Regarding claim 6, 7, 8, and 14, as cited above and incorporated herein, the combination of Meyer and Dettloff teaches claim 1, wherein Meyers teaches the diglycidylether of bisphenol A of claim 14, flame retardants, fillers, and the polyether amine, and Dettloff teaches the listed fillers cited in claims 1 and 14.
Meyer does not explicitly teach the polyetheramine having the claimed formulas cited in claims 6-8 and 14.
However, Zheng teaches a liquid curing agent composition comprising a polyamine and a dicyandiamide used to cured an amine/epoxy composition (See abstract), used in the field of fiber reinforced composites with insulating properties and for moldings or filament wound structures can composites (para 1-3), which is in the same field of epoxy resin filament winding composites cited above in Meyer. Zheng further teaches the polyamine can include a combination of cycloaliphatic and polyetheramines (para 66) wherein particularly suitable cycloaliphatic amines include isophorone diamine (para 71) and particularly suitable polyetheramines include Jeffamines such as D230, T430, ED600 and ED900 (para 70). The above D230, T430, ED600 and ED900 qualify as the claimed polyetheramines having formulas as cited in page 9, line 240 to page 10, line 262 of the Applicant’s specification. The above teaching in Zheng further demonstrates to one skilled in the art that D230, T430, ED600 and/or ED900 are 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to use the Jeffamine D230, T430, ED600 and/or ED900 of Zheng for the polyetheramine in Meyer because Zheng teaches same field of epoxy resin filament winding composites cited above in Meyer, Zheng further teaches the polyamine can include a combination of cycloaliphatic and polyetheramines (para 66) wherein particularly suitable polyetheramines include Jeffamines D230, T430, ED600 and/or ED900 (para 70), and the above teaching in Zheng further demonstrates to one skilled in the art that Jeffamine D230, T430, ED600 and/or ED900 are particularly suitable polyetheramines to be used in curing compositions for epoxy resin compositions. (“The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.” See MPEP 2144.07).

Claims 6, 7, 9 and 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer in further view of Dettloff as applied to claim 1 above, and further in view of US 2013/0217806 A1 to Gehringer et al. (hereinafter Gehringer).

Regarding claims 6, 7, 9 and 14, as cited above and incorporated herein, the combination of Meyer and Dettloff teaches claim 1, wherein Meyers teaches the diglycidylether of bisphenol A of claim 14, flame retardants, fillers, and the polyether amine, and Dettloff teaches the listed fillers cited in claims 1 and 14.

However, Gehringer teaches a blend comprising an epoxy resin, a cyclic carbonate, and a hardener comprising a polyalkyoxypolyamine, another amine and a catalyst (See abstract), used in the field of fiber reinforced composites (See abstract and para 4), which is in the same field of epoxy fiber reinforced composites cited above in Meyer (para 73). Gehringer further teaches that particularly preferable polyetheramines include Jeffamines such as D230, T403 and XTJ 568 (para 27 and 54) which are used with other amines such as preferably isophoronediame (para 28and 56). The above D230, T430, and XTJ 568 qualify as the claimed polyetheramines having formulas as cited in page 9, line 240 to page 10, line 262 of the Applicant’s specification. The above teaching in Gehringer further demonstrates to one skilled in the art that D230, T430, and/or XTJ 568 are preferably suitable polyetheramines to be used in combination with cycloaliphatic amines in curing compositions for epoxy resin compositions. 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to use the Jeffamine D230, T430, and/or XTJ 568 of Gehringer for the polyetheramine in Meyer because Gehringer teaches the same field of epoxy fiber reinforced composites cited above in Meyer (para 73), Gehringer further teaches that particularly preferable polyetheramines include Jeffamines such as D230, T403 and XTJ 568 (para 27 and 54) which are used with other amines such as preferably isophoronediame (para 28and 56), and the above teaching of Gehringer demonstrates to one skilled in the art that D230, T430, and/or XTJ 568 are preferably suitable polyetheramines to be used in combination with cycloaliphatic amines in curing compositions for epoxy resin compositions. (“The selection .

Claim 12, is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer in further view of Dettloff and further in view of US 5,171,769 A to Bull et al. (hereinafter Bull).

Regarding claim 12, as cited above and incorporated herein, the combination of Meyer and Dettloff teaches claim 1, wherein Meyers teaches the diglycidylether of bisphenol A of claim 14, flame retardants, fillers, and the polyether amine, and Dettloff teaches the listed fillers and the automatic pressure gelation cited in claims 1 and 12.
Meyers further teaches the composition is used in the field of filament windings (para 1-2), applications for impregnating fiber reinforcement materials and composites (para 73, 79, and 86-87). 
Meyer does not explicitly teach the article such as the bushing, switchgear or transformer.
However, Bull teaches a filled thixtropic resin composition comprising an epoxide resin, a filler, a thickening agent and a curing agent (See abstract), used in the field of encapsulation, protection, insulation and the potting of electrical components (col 1, ln 8-12 and col 9, ln 51-56), and wound components which need excellent impregnation (col 10, ln 31-40) which is the same field of use as epoxy resin compositions in windings and impregnation as cited above in Meyer. Bull further teaches that examples of electronic components include insulation of 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to use the epoxy resin composition of Meyer for the protection and insulation of the electronic components such as bushings or the impregnation of transformers Bull because Meyer teaches that the same field of the composition is used for impregnating fiber reinforcement materials and composites (para 73, 79, and 86-87) and the composition has good properties of flexibility, chemical resistance, impact resistance (para 75), and produces a mold with high glass transition temperature (para 78) and max thermal/mechanical properties (para 74).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 6-9, 12 and 14, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395.  The examiner can normally be reached on Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HA S NGUYEN/Examiner, Art Unit 1766